Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
The arguments concern claim amendments that are addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-12, 24, 28, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (US 5,387,416) in view of Rothmans (GB 1,157,574).
Regarding claims 2-6 and 24, White et al. disclose a tobacco containing oral tablet or pellet (i.e. bead) and a binder (i.e. format) such as gel materials like starches, alginates, carrageenans, gelatin (col. 3, 33—col. 4, 14).  White et al. state that, 
The tobacco component can include finely divided tobacco material (i.e. tobacco powder of fines, particularly from tobacco laminae).

And, 
Tobacco can be provided in a finely divided or powder form by milling or grinding techniques, and be screened as necessary to provide particles of a desirably small size.

White et al. do not disclose the specific size of tobacco particles desired.  However, the use of tobacco fines is well known in the art.  For instance Rothmans defines tobacco fines to be particles ground to pass through a 60 mesh (i.e. particle sizes less than 250 micrometers, page 6, lines 23-24).  Although Rothmans does is not the same type of product as White et al., it indicates what particle sizes are considered to be “tobacco fines”.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use tobacco fines that pass through a 60 mesh screen in the invention of White et al. because White et al. disclose using tobacco fines (and this size is defined as “tobacco fines” by Rothmans). 
The making of reconstituted tobacco is analogous to the formation of tobacco beads because it is in the same field of endeavor and use the same ingredients (i.e. tobacco particles and binders).   
Regarding claims 7 and 8, although White et al. disclose forming a gel carrier (col. 4, 14-19), and gel forming materials (gelatin, alginate, carrageenan), the use of other known gel forming materials such as carboxymethyl cellulose and pectin is not disclosed.  However, Rothmans discloses carboxymethyl cellulose as a binder for binding tobacco particles in a gel (examples 1-8, 10, and 13) and discloses that alginates and pectins can be added to increase strength of a gel containing tobacco (page 5, 16-22). It would have been obvious to one of ordinary skill in the art at the time of invention to include carboxymethyl cellulose and pectins as disclosed by White et al. to increase strength and other attributes of the gel containing tobacco particles.  
Regarding claims 9-12, although White et al. disclose forming a gel carrier (col. 4, 14-19), and gel forming materials (gelatin, alginate, carrageenan), the use of cross-
Regarding claim 28, White et al. disclose that the moisture content (i.e. water) is less than 15%.  
Regarding claim 30, White et al. disclose that the product can be in the form of a pill or other suitable shape (col. 4, 10-14).  It would have been obvious to one of ordinary skill in the art at the time of invention to form a sphere because a sphere would have been a suitable shape.  In addition, the selection of a sphere is considered to be a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (see MPEP 2144.04 (IV)(B)).  

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (US 5,387,416) and Rothmans (GB 1,157,574), as applied to claim 2 above, and in further view of Rosenberg et al. (US 2,887,414).  
Rothmans discloses tobacco fines that are less than 60 mesh (250 micrometers) are used to make a reconstituted tobacco.  However, it is known to use smaller tobacco particles.  Rosenberg et al. disclose that,
The tobacco particles are graded according to size, and it is preferably to use tobacco which will pass through a 200 mesh U.S. standard sieve, although particles as large as those which pass through a 60 mesh sieve may be used with good results. (Col. 2, 4-9)

It would have been obvious to one of ordinary skill in the art at the time of invention to use smaller particles of tobacco as it is expressly disclosed that smaller particles are preferred.  The making of reconstituted tobacco is analogous to the formation of tobacco beads because it is in the same field of endeavor and use the same ingredients (i.e. tobacco particles and binders).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Felton/Primary Examiner, Art Unit 1747